Baldwin, J.
delivered the following as the opinion of the court:
The court is of opinion that the effect, as well as the intent, of the deed of marriage settlement in the proceedings mentioned, wras to intercept the marital rights of the husband in regard to the property thereby conveyed, and to preclude him from all beneficial interest in the subject during the existence of the trusts declared by the deed. The property of the wife was conveyed to the husband merely in his character of trustee, for the exclusive benefit of the wife and her children during her life, and at her death for her issue, if any then living. It is true the deed provides that in the event of the death of the wife without issue, then the property should be distributed in the same manner as if the conveyance had never been made. But this provision looked not to the state of things existing at the time of the marriage, but to such as should exist at the death of the wife. In the event of her death without issue, its purpose was to divest the legal title conveyed to the husband as trustee, and confer the property upon those then entitled by law in her right. The result would be the descent of the real estate to her heirs, and the succession to the personal estate of those designated by law: and the personal estate would stand upon the same footing as any other personal chattels of a wife not reduced into possession by the husband during the coverture. If the husband had survived the wife, he would have had a right to administer upon her personal estate, and hold the same free from distribution amongst her next of kin. But in the event that has actually occurred, of the survivorship of the wife, the husband at no time acquired any individual ownership of the subject. He had not, and could not have during the coverture, any possession of the property in his character of husband; and he moreover never acquired any beneficial interest therein.
*606The court is therefore of opinion that the claim of the plaintiffs, as creditors of the husband, to subject a supposed contingent interest in the personal property conveyed by said deed, is without foundation; and ^at there is no error in the decree dismissing their bill.
Decree affirmed.